I dissent from the opinion of Mr. Justice Cothran. I see nothing in the exceptions to show such prejudicial error that a new trial should be granted. The opinion requires a Circuit Judge to measure up in learning, skill, readiness, and infallibility, that no Judge I have ever practiced before or been associated with possesses. The opinion is manifestly unfair and unjust to the Judge. It practically requires him, when he makes a mistake, to grant a new trial. He is not allowed to correct his mistakes, as Judge Bowman did in this case.
The plaintiff was injured December 14, 1917; a trial was had February 4, 1920. Certain evidence was admitted on the part of the plaintiff over objection. Later his Honor told the jury to disregard it. The plaintiff finally got a verdict. I am not at all certain that his Honor was not right in holding the evidence competent in the first instance, but when he concluded to strike it out, no exception was taken, and that goes out of the case. Next morning, when Court convened and the case was ready to proceed, his Honor turned to the official stenographer — and every one knows who has any experience in Court and the trial of cases, how still the courthouse is when the Judge speaks, and how alert and watchful the jurors who are trying the case are, as well as lawyers and litigants in the case — the Judge then made his statement to the stenographer, and announced he had concluded to strike out the evidence, and told the jury to disregard it.
The jurors understood, and the lawyers on both sides understood his Honor, and, if the defendant's attorneys wanted further instructions on striking out this evidence, they should have asked for it; it was unjust to his Honor not to do so, and later get an advantage, which is to result in a new trial. This plaintiff has been *Page 60 
injured nearly four years, and can well complain of the law's delay and the uncertainties of Courts of justice. To grant a new trial is a reflection on the intelligence and integrity of jurors. Jurors try to do what is right, and follow the instructions of the Judge.
While a new trial should be at all times granted for prejudicial error, yet the error should have substance, and be actually prejudicial. In the present case, if his Honor had harangued the jury at length, he could not have made them aware more fully than he did, that they were to disregard the evidence mentioned by him, and that it was not to be considered by them. And if attorneys were not satisfied with what he said they should have asked him for further instructions.
I see no harmful error on the part of his Honor. His error, if he was in error, was a trifling one, and a new trial, under all the circumstances of the case, is wrong, and works injustice and hardship on the plaintiff.
For these reasons I think the judgment should be affirmed.